
	
		II
		110th CONGRESS
		2d Session
		S. 3313
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2008
			Mr. Reid introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To establish a Federal Polygamy Task Force, to authorize
		  assistance for victims of polygamy, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Victims of Polygamy Assistance Act
			 of 2008.
		2.FindingsCongress makes the following
			 findings:
			(1)Despite the fact
			 that polygamy has been illegal in the United States for over 100 years, the
			 practice of polygamy involving underage marriages is growing. Sizable
			 polygamist communities exist in Arizona, Utah, and Nevada, and are expanding
			 into other States.
			(2)Polygamist
			 communities are typically controlled by organizations that engage in widespread
			 and systematic violations of State laws and the laws of the United States in
			 order to enrich their leaders and maintain control over their members.
			(3)The crimes
			 perpetrated by these organizations include child abuse, domestic violence,
			 welfare fraud, tax evasion, public corruption, witness tampering, and
			 transporting victims across State lines.
			(4)Due to the
			 systematic and sophisticated nature of these crimes, State and local law
			 enforcement agencies would benefit from the assistance of the Federal
			 Government as they investigate and prosecute these organizations and their
			 leaders for violations of State law. In addition, violations of Federal law
			 associated with polygamy should be investigated and prosecuted directly by
			 Federal authorities.
			(5)The work of State
			 and Federal law enforcement agencies to combat crimes by polygamist
			 organizations would benefit from enhanced collaboration and information-sharing
			 among such agencies.
			(6)The establishment
			 of a task force within the Department of Justice to coordinate Federal efforts
			 and collaborate with State agencies would aid in the investigation and
			 prosecution of criminal activities of polygamist organizations in both Federal
			 and State courts.
			(7)Polygamist
			 organizations isolate, control, manipulate, and threaten victims with
			 retribution should they ever abandon the organization. Individuals who choose
			 to testify against polygamist organizations in Federal or State court have
			 unique needs, including social services and witness protection support, that
			 warrant Federal assistance.
			3.Establishment of
			 a Federal Polygamy Task Force
			(a)EstablishmentThere
			 is established within the Department of Justice a Federal Polygamy Task Force,
			 which shall consist of the Deputy Attorney General, the United States attorneys
			 from affected Federal judicial districts, representatives of the Federal Bureau
			 of Investigation, the Internal Revenue Service, the Department of Labor, and
			 the Department of Health and Human Services, and any officer of the Federal
			 Government whom the Deputy Attorney General considers necessary to strengthen
			 Federal law enforcement activities and provide State and local law enforcement
			 officials the assistance they need to address the illegal activity of one or
			 more polygamist organizations.
			(b)PurposesThe
			 Federal Polygamy Task Force established under subsection (a) shall—
				(1)formulate
			 effective responses to the unique set of crimes committed by polygamist
			 organizations;
				(2)establish
			 partnerships with State and local law enforcement agencies to share relevant
			 information and strengthen State and Federal efforts to combat crimes
			 perpetrated by polygamist organizations;
				(3)assist States by
			 providing strategies and support for the protection of witnesses;
				(4)track the
			 criminal behavior of polygamist organizations that cross State and
			 international borders; and
				(5)ensure that local
			 officials charged with protecting the public are not corrupted because of
			 financial, family, or membership ties to a polygamist organization.
				4.Polygamy victim
			 assistance discretionary grantsThe Victims of Crime Act of 1984 (42 U.S.C.
			 10601 et seq.) is amended by inserting after section 1404E the
			 following:
			
				1404F.Assistance
				for victims of polygamy
					(a)In
				GeneralThe Director may make grants as provided in section
				1404(c)(1)(A) to State, tribal, and local prosecutors' offices, law enforcement
				agencies, courts, jails, and correctional institutions, and to qualified public
				and private entities, to develop, establish, and maintain programs for the
				enforcement of rights and provision of social services (including witness
				protection, housing, education, vocational training, mental health services,
				child care, and medical treatment) for an individual who is exploited or
				otherwise victimized by practitioners of polygamy.
					(b)Authorization
				of appropriationsIn addition to funds made available under
				section 1402(d), there are authorized to be appropriated to carry out this
				section—
						(1)$2,000,000 for
				fiscal year 2009; and
						(2)$2,500,000 for
				each of the fiscal years 2010, 2011, 2012, and 2013.
						(c)False Claims
				ActNotwithstanding any other provision of law, amounts collected
				pursuant to sections 3729 through 3731 of title 31, United States Code
				(commonly known as the False Claims Act), may be used for grants
				under this section, subject to
				appropriation.
					.
		5.Polygamy
			 investigation and prosecution assistance discretionary grantsSection 506(a) of the Omnibus Crime Control
			 and Safe Streets Act of 1968 (42 U.S.C. 3756(a)) is amended—
			(1)in paragraph (1), by striking
			 and at the end;
			(2)in paragraph (2), by striking the period at
			 the end and inserting ; and; and
			(3)by adding at the end the following:
				
					(3)$2,000,000, to be
				granted by the Attorney General to States and units of local government to
				investigate and prosecute polygamist organizations that violate Federal, State,
				or local
				laws.
					.
			
